Citation Nr: 0508838	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-12 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2001 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran asserts that he currently has an acquired 
psychiatric disorder that is directly related to an inservice 
physical assault.  He claims that he filed a complaint and 
was transferred after the assault.  As the veteran's service 
personnel records may be probative in this case, the RO 
should obtain a copy and associate it with the claims folder.  

The Board is also of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
currently manifested psychiatric disability.  This 
examination should include a review of the veteran's claims 
folder and service medical records.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeal Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of him for any psychiatric 
disorder since his discharge from service 
or to provide the identifying information 
and any authorization necessary to enable 
the RO to obtain such evidence on his 
behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  The RO should secure copies of any 
service personnel records that are not 
presently associated with the claims 
folder through official channels.  

4.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the current nature of the 
veteran's acquired psychiatric 
disorder(s) and any relationship to 
active service.  The claims folder must 
be made available to and reviewed by the 
examiner before completion of the 
examination report.  

The examiner should identify all 
psychiatric disorders that are currently 
manifested or indicated by the record.  
For each acquired psychiatric disorder 
that is identified, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (i.e., the 
probability is 50 percent or greater) 
that the psychiatric disability was 
originated during service or is 
etiologically related to the veteran's 
active military service.  

If a diagnosis of PTSD is warranted, the 
examiner should identify the stressor(s) 
upon which the diagnosis is predicated.  

The supporting rationale for each opinion 
expressed must also be provided. 

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  In addition, the 
RO should undertake any other development 
it determines to be indicated.

6.  After completion of all of the 
necessary development, the RO should 
adjudicate the issue on appeal based on a 
de novo review of the pertinent evidence 
and without regard to any prior 
adjudication of the claim.  

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



